Case 2:18-cr-20010-PKH Document 213              Filed 03/04/19 Page 1 of 2 PageID #: 829




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                    )
                                            )
       V.                                   )       CASE NO. 2:18CR20010-001
                                            )
BRIAN CHRISTOPHER JONES                     )

                                    NOTICE OF APPEAL

       Notice is hereby given that BRIAN CHRISTOPHER JONES appeals to the United States

Court of Appeals for the Eighth Circuit from the Judgment and Commitment entered in this

action on February 20, 2019.

       1.     Information regarding this matter to be appealed is as follows:



__________________________________                   Joseph C. Self
Signature of Appellant’s Counsel                    Typed name of Appellant’s Counsel

  6301 Hwy 45, Suite C                               479-785-5881
Street Address                                      Telephone number (Include Area Code)

 Fort Smith, Arkansas 72916                          March 4, 2019
City                                                Date


Defendant’s Address:            Washington County Detention Center
                                1155 W. Clydesdale Drive
                                Fayetteville, AR 72701

Offenses:                       Conspiracy to Distribute Methamphetamine - Count One

Date of Sentencing:             2-20-19

Sentence:                      240 months
Case 2:18-cr-20010-PKH Document 213                 Filed 03/04/19 Page 2 of 2 PageID #: 830




       2.      Counsel is a CJA attorney appointed to represent this Defendant on June 28, 2018.

       3.      Defendant’s financial status has not changed and warrants appointment of counsel
on appeal.

                                                      Respectfully submitted,

                                                      BRIAN CHRISTOPHER JONES

                                             By:      ___________________________________
                                                      Joseph C. Self
                                                      ABA #82-145
                                                      6301 Hwy 45, Suite C
                                                      Fort Smith, AR 72916-8857
                                                      479-785-5881
                                                      FAX 479-785-5883
                                                      Selflawfirm@juno.com


                                 CERTIFICATE OF SERVICE

                                                                                          4th
        I, Joseph C. Self, Attorney for Defendant herein, do hereby certify that on this ______ day
of March, 2019, I caused a true and correct copy of the above and foregoing to be served upon
the following:

Via electronic filing:
Candace Taylor
Assistant U.S. Attorney

Via U.S. Mail:
Brian Christopher Jones
#253237
Washington County Detention Center
1155 W. Clydesdale Drive
Fayetteville, AR 72701

                                                      ___________________________________
                                                      Joseph C. Self




                                                2
